Citation Nr: 0122486	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left 
ankle sprain.

2.  Entitlement to service connection for residuals of cold 
injury to the feet.

3.  Entitlement to service connection for residuals of cold 
injury to the hands.

4.  Entitlement to service connection for bilateral 
patellofemoral syndrome.

5.  Entitlement to service connection for arthritis of the 
hands.

6.  Entitlement to service connection for arthritis of the 
feet.

7.  Entitlement to service connection for arthritis of the 
cervical spine.

8.  Entitlement to service connection for heart disability, 
claimed as an irregular heart beat.

9.  Entitlement to service connection for impotence, claimed 
as secondary to hypertension medication.

10.  Entitlement to service connection for respiratory 
disability.

11.  Entitlement to service connection for a positive 
tuberculosis test.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in January 1999 after more than twenty 
years of active service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 by the Atlanta, Georgia, Regional 
Office of the Department of Veterans Affairs (VA) and an 
April 2000 rating decision by the St. Petersburg, Florida. 
Regional Office (RO).  Notices of disagreement were received 
in August 1999 and May 2000, a statement of the case 
addressing all eleven issues was issued in August 2000, and a 
substantive appeal was received in September 2000.  

The veteran testified at a Board hearing at the RO in June 
2001.  At that time, he submitted copies of various medical 
records, including some documenting treatment for a right 
shoulder disorder.  However, a right shoulder disability 
issue is not in appellate status.  This matter is therefore 
referred to the RO for clarification and any necessary 
action. 


REMAND

on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

The record suggests that the veteran has not been totally 
cooperative in reporting for various examinations.  However, 
he indicated at the June 2001 Board hearing that he was 
willing to report for a VA examination if necessary.  In view 
of the new legislation and implementing regulations, the 
Board believes that such an examination is necessary to 
assist the veteran. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the claims file 
and undertake all necessary actions to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions in this 
regard should include, but not be limited 
to, obtaining any pertinent VA medical 
records (not already of record).  
Additionally, the RO should contact the 
veteran and his representative and 
request the names and addresses of all 
medical care providers who have treated 
him for the claimed disorders since his 
discharge from service.  After securing 
the necessary permission from the 
veteran, copies of any available records 
that are not already of record should be 
obtained and associated with the claims 
folder.

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the current nature and etiology of the 
claimed disorders.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiners in 
connection with the examinations.  All 
necessary tests or studies deemed 
medically advisable, including 
radiological studies, should be performed 
and all findings must be reported in 
detail.  With regard to the claimed 
disorders, the examiners should clearly 
report all disorders found to be present.  
As to each such disorder, the appropriate 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disorder was first manifested in 
service or is otherwise related to 
service.  With regard to examination of 
the hands and feet, an opinion as to 
whether benign Raynaud's syndrome was 
incurred in or as a result of military 
service should also be provided.   A 
detailed rationale for all opinions 
expressed should be provided.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



